Order granting limited discovery and inspection unanimously modified on consent by eliminating from the inspection the four cooling drums, and further modified by providing that the expenses incurred in connection with such discovery and inspection may be taxed by the plaintiff in the action should it finally prevail, otherwise the order in all respects is unanimously affirmed. The date for the discovery and inspection to proceed shall be fixed in the order. Settle order on notice. Present — Dore, J. P., Cohn, Van Voorhis, Breitel and Bergan, JJ.